Name: Council Regulation (EC) NoÃ 1544/2006 of 5 October 2006 laying down special measures to encourage silkworm rearing (Codified version)
 Type: Regulation
 Subject Matter: European Union law;  economic policy;  agricultural activity
 Date Published: nan

 17.10.2006 EN Official Journal of the European Union L 286/1 COUNCIL REGULATION (EC) No 1544/2006 of 5 October 2006 laying down special measures to encourage silkworm rearing (Codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organisation of the market in certain products listed in Annex II to the Treaty (5) lays down the measures governing trade in silkworms and silkworm eggs without, however, providing for support measures within the Community. Silkworm rearing is of some importance to the economies of certain regions of the Community. This activity is a source of additional income for farmers in those regions. Measures should therefore be adopted to help to ensure a fair income for silkworm rearers. (3) To that end, provision should be made for measures to facilitate the adjustment of supply to market requirements, and an aid replacing all national silkworm aids should be granted for silkworm rearing. In view of the characteristic features of silkworm rearing, this aid should take the form of a fixed sum per box of silkworm eggs used. (4) Expenses incurred by the Member States as a result of the obligations resulting from this Regulation should be financed by the Community in accordance with the provisions relating to the financing of the common agricultural policy. (5) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6), HAS ADOPTED THIS REGULATION: Article 1 1. Aid shall be granted for silkworms falling within CN code 0106 90 00 and for silkworm eggs falling within CN code 0511 99 90 reared within the Community. 2. The aid shall be granted to silkworm rearers for each box of silkworm eggs used, on conditions that the boxes contain a minimum quantity of eggs, to be determined, and that the worms have been successfully reared. 3. The aid per box of silkworm eggs used shall be EUR 133,26. Article 2 Detailed rules shall be adopted for the application of this Regulation in accordance with the procedure referred to in Article 4(2). The detailed rules shall cover in particular the minimum quantity referred to in Article 1(2), the information to be forwarded to the Commission by the Member States and any inspection measures to protect the Community's financial interests from fraud or other irregularities. Article 3 The silkworm rearing year shall begin on 1 April of each calendar year and end on 31 March of the following calendar year. Article 4 1 The Commission shall be assisted by the Management Committee for Natural Fibres established by Article 10 of Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre (7), hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Article 5 The provisions governing the financing of the common agricultural policy shall apply to the products mentioned in Article 1. Article 6 Regulation (EEC) No 845/72 shall be repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 7 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 October 2006. For the Council The President K. RAJAMÃ KI (1) Not yet published in the Official Journal. (2) Not yet published in the Official Journal. (3) OJ L 100, 27.4.1972, p. 1. Regulation as last amended by Regulation (EC) No 1668/2000 (OJ L 193, 29.7.2000, p. 6). (4) See Annex I. (5) OJ L 151, 30.6.1968, p. 16. Regulation as last amended by Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97. Corrected Regulation published in OJ L 206, 9.6.2004, p. 37). (6) OJ L 184, 17.7.1999, p. 23. (7) OJ L 193, 29.7.2000, p. 16. Regulation as last amended by Regulation (EC) No 953/2006 (OJ L 175, 29.6.2006, p. 1). ANNEX I Repealed Regulation with its successive amendments Council Regulation (EEC) No 845/72 (OJ L 100, 27.4.1972, p. 1) Commission Regulation (EEC) No 4005/87 (OJ L 377, 31.12.1987, p. 48) Council Regulation (EEC) No 2059/92 (OJ L 215, 30.7.1992, p. 19) Council Regulation (EC) No 1668/2000 (OJ L 193, 29.7.2000, p. 6) ANNEX II Correlation table Regulation (EEC) No 845/72 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5  Article 6 Article 6 Article 7  Annex I  Annex II